                                         District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Bluefield
Date: 8/28/2019                                                                  Case Number 1:18-cr-00243
Case Style: USA vs. Kimberly Ann Addair
Type of hearing Sentencing
Before the honorable: 2512-Faber
Court Reporter Ayme Cochran                                                      Courtroom Deputy Cindy Lilly
Attorney(s) for the Plaintiff or Government Timothy Boggess


Attorney(s) for the Defendant(s) Lorena Litten


Law Clerk Allison Skinner                                                        Probation Officer Teresa King
                                                            Trial Time




                                                         Non-Trial Time




                                                           Court Time
11:23 am to 11:55 am
Total Court Time: 0 Hours 32 Minutes Non-Trial Time/Uncontested Time


                                                      Courtroom Notes
Scheduled Start: 11:30 a.m.
Actual Start: 11:23 a.m.
Court adopts findings in PSR
Court addresses objections.
Base Offense Level: 14
Total Offense Level: 15
Criminal History: I
Custody Range: 18 - 24 months
Supervised Release Range: 1 - 3 years
Fine Range: $7,500 - $75,000
Assessment: $200
Counsel for the defendant, the defendant, and the Assistant United States attorney given an opportunity to speak.
Sentence imposed as follows:
Custody: 18 months on each count of conviction to run concurrently for a total term of 18 months
Supervised Release Term: 3 years on each count of conviction to run concurrently
Assessment: $200
Defendant advised of her right to appeal.
Defendant's bond continued and she is to self report by September 27, 2019.
Court recommends that the defendant be incarcerated at Alderson or the nearest suitable facility to Bluefield, WV.
Court adjourned at 11:55 a.m.
